The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Similarly, should claim 5 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. (There is no difference in scope between claim 2 and claim 5). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0187545) in view of Itafuji et al (US 8,210,196).
Regarding claim 1:
	Lee teaches a plasma processing apparatus (substrate treating apparatus, 3) [fig 7 & 0048] comprising: a processing container (processing chamber, 100) [fig 7 & 0025]; a placement table (spin chuck, 220) provided in the processing container (100) and including a placement region (top of 220) on which a workpiece (substrate, 10) is placed for a plasma processing (plasma treatment) [fig 7 & 0025, 0029]; a baffle structure (exhaust adjusting unit, 400) interposed between the placement table (220) and the processing container (100) at a location below the placement region (below top of 220) to define a first space in which the placement region is disposed (region within 100) and a second space (region within 400) below the placement region (below top of 220) [fig 7 & 0038-0039], the baffle structure (400) including: a first member (exhaust container, 
	Lee does not specifically teach a first pressure gauge connected to the first space; a second pressure gauge connected to the second space; a displacement gauge configured to measure a position or a distance of the second member; and a controller configured to control the driving mechanism, wherein the controller controls the driving mechanism such that a pressure of the first space becomes a predetermined pressure designated by a recipe, based on signals each representing a result measured by the first pressure gauge, the second pressure gauge, and the displacement gauge, respectively, and based on a pressure signal of the first space designated by the recipe. 

Lee and Itafuji are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Lee to include a controller to control the driving mechanism, as in Itafuji, because it has been held that broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art [Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007)]. Furthermore, it would have been obvious to one 
Regarding claim 2: 
	Lee teaches a first control (first position) in which the driving mechanism (driving unit, 460) moves the second member (adjusting member, 440) to any one of an upper position and a lower position (completely closed), and a second control (second position) in which the driving mechanism (driving unit, 460) moves the second member (adjusting member, 440) to another position of the upper position and the lower position (completely open) [fig 7 & 0041-0042].
	Lee does not specifically teach a controller configured to control the driving mechanism.
	Itafuji teaches a controller (controller, 610) configured to control the driving mechanism (adjusting the lift La) [fig 3 & col 5, lines 5-22].
	Lee and Itafuji are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Lee to include a controller to control the driving mechanism, as in Itafuji, because it has been held that broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art [Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007)].
Regarding claim 5:

	Lee does not specifically teach a first pressure gauge connected to the first space; a second pressure gauge connected to the second space; a displacement gauge configured to measure a position or a distance of the second member; and a controller configured to control the driving mechanism, wherein the controller controls the driving mechanism such that a pressure of the first space becomes a predetermined pressure designated by a recipe, based on signals each representing a result measured by the first pressure gauge, the second pressure gauge, and the displacement gauge, respectively, and based on a pressure signal of the first space designated by the recipe. 
	Itafuji teaches a first pressure gauge (pressure detection unit, 632) connected to the first space (processing reaction region) [fig 3 & col 3-4, lines 60-9]; a second pressure gauge (pressure sensor, 145/245) connected to the second space (downstream side flow passage) [fig 3 & col 5, lines 5-22]; a displacement gauge (valve position sensor, 138) configured to measure a position or a distance (lift) of the second member (poppet valve body, 110) [fig 3 & col 5, lines 40-55]; and a controller (controller, 610) configured to control the driving mechanism (electro-pneumatic control unit, 130), wherein the controller (610) controls the driving mechanism (electro-pneumatic control unit, 130) such that a pressure of the first space (pressure in the vicinity of the 
Lee and Itafuji are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Lee to include a controller to control the driving mechanism, as in Itafuji, because it has been held that broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art [Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007)]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Lee to include a first, pressure gauge, second pressure gauge, displacement gauge, and controller processes associated therewith, as in Itafuji, to accurately achieve the desired vacuum pressure for processing [Itafuji – col 1-2, lines 63-21].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0187545) in view of Itafuji et al (US 8,210,196) as applied to claims 1-2 and 5 above, and further in view of Strang et al (US 2003/0227258).
The limitations of claims 1-2 and 5 have been set forth above.
Regarding claim 3:

	Strang teaches a plurality of first pressure gauges (pressure sensors, 19) is provided in a circumferential direction (see fig 1) of the first space (space between 17 and 18) [fig 1 & 0027].
Modified Lee and Strang are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Lee to include a plurality of first pressure gauges is provided in a circumferential direction of the first space, as in Strang, to allow for measurement of the pressure differential in the first space [Strang – 0043].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0187545) in view of Itafuji et al (US 8,210,196) as applied to claims 1-2 and 5 above, and further in view of Srivastava et al (US 6,531,069).
The limitations of claims 1-2 and 5 have been set forth above.
Regarding claim 4:
	Modified Lee does not specifically disclose the at least one second member is a plurality of second members, the plurality of second members are configured to be arranged in the circumferential direction to form the cylindrical body, and the driving mechanism is configured to individually move the plurality of second members in the vertical direction. 
	Srivastava teaches a plurality of second members (valves, V1-V25), the plurality of second members (valves, V1-V25) are configured to be arranged in the 
Modified Lee and Srivastava are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one second member of modified Lee to be a plurality of second members, as in Srivastava, to allow for individual control of the gas flow in the circumferential direction to achieve the desired flow pattern [Srivastava - col 5, lines 51-64].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tien (US 5,997,589) teaches a first and second pressure gauge [fig 6].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718